      Case 2:16-md-02740-JTM-MBN Document 12491 Filed 04/19/21 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )      MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )      SECTION: “H” (5)
                                                 )
This document relates to:                        )
Emma Willie, 18-3857                             )


                               ORDER AND REASONS

         Before the Court is a Motion for Summary Judgment on Warnings
Causation (Doc. 12202). The Court held oral argument on the Motion on April
14, 2021. For the following reasons, the Motion is GRANTED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured       and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second is set for 2021. 2




1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
    Case 2:16-md-02740-JTM-MBN Document 12491 Filed 04/19/21 Page 2 of 9




      In December 2020, the Court selected Plaintiff Emma Willie to proceed
with discovery in preparation for the fourth bellwether trial. 3 Plaintiff Willie
was diagnosed with an early stage breast cancer in October 2014 at the age of
54. 4 At the recommendation of her oncologist, Dr. Sadanand Patil, Willie
underwent a lumpectomy. 5 During the procedure, doctors realized that the
cancer had spread to one of Willie’s lymph nodes. 6 After this, Dr. Patil
recommended chemotherapy, and Willie began receiving Taxotere and
Cyclophosphamide. 7 She is now cancer-free, and she has joined this MDL
alleging that she suffers permanent hair loss from Taxotere.
      The parties agree that Mississippi law governs this suit. In the instant
Motion, Sanofi seeks summary judgment, arguing that under Mississippi’s
learned intermediary doctrine, Plaintiff Willie cannot establish the essential
element of causation in her case. Plaintiff opposes the Motion.


                               LEGAL STANDARD

      Summary judgment is appropriate “if the pleadings, depositions,
answers to interrogatories, and admissions on file, together with affidavits, if
any, show that there is no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.” 8 A genuine issue of
fact exists only “if the evidence is such that a reasonable jury could return a
verdict for the nonmoving party.” 9 “In reviewing a summary judgment motion,
the court must ‘refrain from making credibility determinations or weighing the

3 The Court selected two other Plaintiffs as well—Cindy Smith and Melissa Roach. See Doc.
  11722.
4 See Doc. 12202-2 at 2; Doc. 12280-1 at 1–2.
5 Doc. 12202-2 at 2.
6 Id.; Doc. 12280-1 at 2.
7 Doc. 12202-2 at 3; Doc. 12280-1 at 2, 3.
8 Sherman v. Hallbauer, 455 F.2d 1236, 1241 (5th Cir. 1972).
9 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).



                                           2
     Case 2:16-md-02740-JTM-MBN Document 12491 Filed 04/19/21 Page 3 of 9




evidence’ and must view the facts in the light most favorable to the non-moving
party and draw all reasonable inferences in its favor.” 10



                              LAW AND ANALYSIS

       Sanofi argues that Plaintiff has failed to carry her burden of showing
that a different warning in the Taxotere label would have changed her doctor’s
prescribing decision. Sanofi emphasizes that Plaintiff’s oncologist, Dr. Patil,
testified that despite becoming aware of Taxotere’s risk of permanent alopecia,
if Willie came to see him today with the same diagnosis, he would recommend
the same regimen. Citing this Court’s prior opinions, Sanofi acknowledges that
patient choice factors into the prescribing decision, but Sanofi avers that
Plaintiff Willie trusted Dr. Patil and would have followed his recommendation
even if she had been warned of a risk of permanent hair loss.
       In response, Plaintiff argues that this case presents a genuine issue of
fact for the jury to resolve. Plaintiff avers that if Dr. Patil had known of a risk
of permanent alopecia associated with Taxotere, he would have advised Willie
about the risk. According to Plaintiff, she then would have elected not to take
Taxotere, and Dr. Patil would have offered her other options. In support of this,
Plaintiff emphasizes testimony from Dr. Patil saying that patients “make all
the choices” as far as treatment. 11
       As   the   parties    acknowledge,      Mississippi    follows    the   learned
intermediary doctrine in cases involving prescription drugs. 12 “Under this
doctrine, the manufacturer’s failure to warn the patient of the product’s risks


10 Devon Enterprises, LLC v. Arlington Independent School Dist., 541 Fed. App’x 439, 441
   (5th Cir. 2013).
11 Doc. 12280 at 4.
12 Thomas v. Hoffman-LaRoche, Inc., 949 F.2d 806, 811 (5th. Cir. 1992).



                                           3
     Case 2:16-md-02740-JTM-MBN Document 12491 Filed 04/19/21 Page 4 of 9




does not render the product defective or unreasonably dangerous so long as the
manufacturer adequately warns the learned intermediary.” 13 Consistent with
this, a plaintiff bringing a failure to warn claim must establish (1) that an
adequate warning would have prevented the treating physician—the learned
intermediary—from administering the drug; and (2) that the injury would not
have occurred had the drug not been administered. 14
       Defendants have pointed to sufficient evidence showing that Plaintiff
cannot establish causation. As an initial matter, the Court assumes, viewing
the facts in the light most favorable to Plaintiff, that Dr. Patil would have
warned Plaintiff Willie of a risk of permanent hair loss, had he known of it. He
testified that now, after reading the revised Taxotere label, he “would probably
tell [patients] that there is a chance that their hair might not come back.” 15
However, he also testified that if Willie came to him today with the same
diagnosis, he would still recommend the same Taxotere-containing regimen
that he recommended to her years ago. 16 He explained as follows:
              A:        There are certain -- there are basically two
                        major options for treating early stage breast
                        cancer. One is a combination of -- called AC
                        times four followed by taxol times four, and the
                        other one is TC. The other option is much more
                        toxic and has the potential for cardiac toxicity,
                        and we only -- we generally reserve it for
                        patients who have a certain kind of breast
                        cancer called HER2-positive breast cancers
                        where that is more effective. Otherwise, [for]
                        everybody else I use the TC combination.




13 Id.
14 See id. at 814.
15 Doc. 12280-2 at 8.
16 Doc. 12202-5 at 6.



                                            4
     Case 2:16-md-02740-JTM-MBN Document 12491 Filed 04/19/21 Page 5 of 9




                 Q:   Thank you. So with respect to her specific
                      category of early stage breast cancer, your
                      clinical experience has been to use TC?
                 A:   That’s correct. 17
Summing up this testimony, he stated that “[u]nless the patients have the
HER2-positive kind of breast cancer, the default is TC.” 18
        Significantly, and consistent with the above, Dr. Patil offered Plaintiff
Willie only the TC option; his testimony makes clear that he would have offered
her another option—the AC—only if she had refused the TC:
                 Q:   Would you have explained to Ms. Willie other
                      treatment options that would have been
                      available to her if she did not elect to take TC?
                 A:   If she had refused to take TC, yes, but this would
                      be my first recommendation. She was not HER2-
                      positive, so this would be my recommendation,
                      so we did not offer her other options. 19
Before prescribing the AC, however, Dr. Patil would have ordered an
echocardiogram of Plaintiff’s heart:
                 Q:   [. . .] [S]peaking in this hypothetical situation
                      where Ms. Willie says to you, I don’t want
                      Taxotere and she informs you she wants the A
                      and C option, you would have been obligated
                      under your standard of care to actually have her
                      evaluated by a cardiologist to see if she would be
                      an appropriate candidate; true?
                 A:   True.
                 Q:   Okay. And just for the jury’s benefit, why do you
                      do that? Why do you send your patients to a
                      cardiologist before you even consider giving
                      them the A and the C?

17 Id. at 4–5.
18 Id.
19 Id. at 5.



                                           5
     Case 2:16-md-02740-JTM-MBN Document 12491 Filed 04/19/21 Page 6 of 9




              A:        We don’t actually send them to a cardiologist.
                        The cardiologist does the echocardiogram, and
                        we look at the report of the echocardiogram.
              Q:        Okay. Very good. And so had Ms. Willie said, I
                        don’t want T, I want the A and C, you would not
                        have necessarily given her the A and C until she
                        had additional evaluation done; true?
              A:        Yes, I would not have given it to her. 20
       Plaintiff emphasizes testimony from Dr. Patil saying that when there
are choices, he encourages a patient to be an active participant in deciding
which chemotherapy regimen to use. 21 Indeed, he testified that “[t]hey have all
the choice. They make the choice of getting treatment, the options of treatment.
They make all the choices.” 22 To an extent, then, Dr. Patil allows his patients
to guide his prescribing decisions.
       With this in mind, the Court considers Willie’s testimony:
              Q:        And you were relying on Dr. Patil at that time to
                        recommend the most effective treatment for
                        you?
              [. . .]
              A:        Yes. I mean, he was the doctor. He was
                        oncologist, so he knew more about it then I did.
                        So, yeah, I was relying on him to -- yeah. 23
She further testified that she “really didn’t have any” questions for Dr. Patil
and that she was focused on survival. 24 In response to his recommendation of
a lumpectomy, she asked whether the more invasive mastectomy would be
more effective; she was concerned that the cancer could come back. 25 This

20 Id. at 13.
21 Doc. 12280-2 at 10.
22 Id.
23 Doc. 12202-10 at 5.
24 Id.
25 See id.



                                             6
     Case 2:16-md-02740-JTM-MBN Document 12491 Filed 04/19/21 Page 7 of 9




evinces that Plaintiff was indeed sharply focused on survival. Ultimately, she
followed the recommendation of Dr. Patil and underwent a lumpectomy. 26
       Her other testimony similarly shows that she trusted Dr. Patil:
              Q:        So it was Dr. Patil’s opinion at that appointment
                        that you did need chemotherapy; is that correct.
              A:        Correct.
              Q:        And did you agree with him on that?
              [. . .]
              A:        Well, I mean, he recommended it, so, you know.
              Q:        You trusted him to make               the   right
                        recommendation for your cancer?
              A:        Right.
              Q:        Did you do any additional research before you
                        made that decision aside from talking to Dr.
                        Patil?
              A:        No. 27
When asked if she would have followed his recommendation regardless of what
it was, she testified that “if [Dr. Patil] recommended it, then I was going to
follow it because that’s what he recommended.”              28   Her testimony was
unequivocal. She stated, too, that “him being the doctor, I wanted to follow
what he said because I wanted to be cancer-free.” 29
       In her opposition, Plaintiff seizes upon this quote from her deposition: “If
it had of been some other type of treatment that wouldn’t have taken my hair
or whatever, you know, I probably would have gone with that or whatever.” 30
This testimony alone, however, is not enough to create an issue of fact. As

26 See id. at 5, 7.
27 Id. at 9.
28 Id. at 12.
29 Id.
30 Doc. 12280 at 8–9.



                                            7
      Case 2:16-md-02740-JTM-MBN Document 12491 Filed 04/19/21 Page 8 of 9




explained, the record shows that Plaintiff was focused on survival and that she
trusted Dr. Patil. The record does not support the idea that Willie would have
asked for other options, refused the TC regimen, or chosen the “more toxic” AC
regimen known for cardiac toxicity. 31 Instead, a reasonable jury could only find
that Willie would not have gone against Dr. Patil’s recommendation to take a
Taxotere-containing regimen, even if it meant risking permanent hair loss. She
stated, “hair loss or live? I mean, who wouldn’t take the living over hair loss, I
mean?” 32 Based on the record, then, the Court must grant Sanofi’s Motion.


                                           CONCLUSION

          Accordingly, for the foregoing reasons, Sanofi’s Motion for Summary
Judgment on Warnings Causation (Doc. 12202) is GRANTED. Plaintiff Emma
Willie’s case is DISMISSED WITH PREJUDICE;
          IT IS FURTHER ORDERED that Sanofi’s Motion for Summary
Judgment Under the Doctrine of Judicial Estoppel as to the Claims of Plaintiff
Emma Willie (Doc. 12201) is DISMISSED AS MOOT.


31   She testified as follows:

                 Q.        If there was another option for chemotherapy and it
                           didn’t have the risk of permanent hair loss but it had the
                           risk of permanent heart failure, would you take the
                           regimen that had the risk of permanent heart failure? A.
                           Over the hair loss regimen?

                 [. . .]

                 A.        No. I mean, like I said, no. You know, hair loss or live.
                           You know, no, I would take the one that -- that -- you
                           know, at least if I have a loss of hair I’m still living. So,
                           no, I would take the one with the hair loss.

   Doc. 12202-10 at 14. Again, the Court emphasizes that Dr. Patil did not offer Plaintiff any
   other options; Plaintiff would have had to refuse the TC before another option even entered
   the conversation.
32 Id.



                                                     8
Case 2:16-md-02740-JTM-MBN Document 12491 Filed 04/19/21 Page 9 of 9




  New Orleans, Louisiana, this 16th day of April, 2021.




                                  JANE TRICHE MILAZZO
                                  UNITED STATES DISTRICT JUDGE




                                  9
